This was a motion on behalf of Robert Jones, for an attachment against Ambrose Jones, for a contempt in obstructing a decree of this Court, of which motion notice had been duly given. The parties had been joint plaintiffs in a suit against Thomas Davis, for some negroes and their profits; and had obtained a decree in March, 1805, from which the defendant in that suit had appealed : in May o'f the same year, the appeal was withdrawn, and so much of the decree as directed an account of the profits, was set aside. No process was ever issued to enforce the residue. The defendant now before the Court was said to hare received to his own use, the whole of the profits of the negroes, and to have refused to account with the plaintiff in this motion, for his proportion thereof; wherefore it was alleged, that he obstructed the execution of the said decree.
By the Court. This case presents a decree for the negroes only — there is- no decree for their profits. If there had been such a decree in favour of the plaintiffs jointly, then a payment to one would have been a payment to both, and, if in full, Davis would have been discharged, but the other plaintiff would not, in consequence thereof, have been entitled to an attachment. If the injury does exist, the remedy is plain, but not in the way proposed. The motion must, therefore, be overruled, with costs, including an attorney’s fee.